Title: Form of Parole for Captive Officers, [1779?]
From: Jefferson, Thomas
To: Unknown



[1779?]

I promise on my parole of honour and on the faith of a gentleman that I will continue within such limits as shall be assigned to me by his excellency the Govr. of Virga. or such other person acting in that particular by authority from him; that I will not directly  or indirectly deliver or cause to be delivered nor receive for the purpose of conveying to or from any person not being a citizen of the United states of America any letter or written or printed paper whatever which shall not have been previously examined by the Governor or other person having authority from him, or any verbal message or matter which is not merely of a private nature and unrelative to the war now subsisting between the confederated powers of France Spain [Ame]rica and Gr. Britain, that I will not put in prac[tice] a[ny] means for obtaining intelligence as to the force, finances, posts, harbours, naviga[tion] or other circumstances of the state of Virga. or of any other of the United states of Ame[rica,] that I will not carry on nor treat on the subject of carrying on any commerce with any citize[n of] the said United states nor buy nor sell any thing to or from any of them further than is necessary for my perso[nal] subsistence or accomodation while among them nor otherwise say or do any thing to the prejudice of any of the said states and this [pa]role shall be binding on me so long as I remain within the state of Virga.
